                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

JAKE O’NEILL,

       Plaintiff,

v.                                                       Case No. 6:18-cv-120-Orl-37GJK

SPEEDSTER SERVICES, LLC;
SHAILESH C. PATEL; and MAMTA S.
PATEL,

      Defendants.
_____________________________________

                                              ORDER

       Plaintiff initiated this putative class action against his former employer alleging

that it failed to compensate him for overtime hours worked in violation of the Fair Labor

Standards Act (“FLSA”). (See Doc. 19.) Before the Court now is the Renewed Joint Motion

for Approval of FLSA Settlement Agreement and Incorporated Memorandum of Law

(Doc. 32 (“Motion for Settlement”)) and settlement agreement (Doc. 32-1

(“Agreement”)), which the parties submit is reasonable under Lynn’s Food Stores, Inc. v.

United States ex rel. United States Department of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982).

Under the terms of the Agreement, Defendant will pay Plaintiff a total of $4,000—$1,150

in settlement of claims (“Payment”) and liquidated damages; $350 as separate

consideration for the general release (“General Release”); and $2,500 for attorney’s fees

and costs (“Attorney Fees”). (Doc. 32, p. 5; Doc. 32–1, p. 2.)

       On referral, U.S. Magistrate Judge Gregory J, Kelly concludes that the Payment,


                                             -1-
General Release, and Attorney Fees are fair and reasonable. (Doc. 33 (“R&R”).) He also

finds that the terms of the Agreement do not affect the reasonableness of the settlement.

(Id. at 5–7) With this, he recommends approving the Motion for Settlement and

dismissing this action with prejudice. (Id. at 5.)

       The parties then filed a joint notice of no objection to Magistrate Kelly’s R&R. (Doc.

34.) Absent objections, the Court has examined the R&R only for clear error. See Wiand v.

Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28,

2016); see also Marcort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none,

the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

              (Doc. 33) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The parties’ Renewed Joint Motion for Approval of FLSA Settlement

              Agreement and Incorporated Memorandum of Law (Doc. 32) is

              GRANTED.

       3.     The parties’ Settlement Agreement and Mutual General Release (Doc. 32-

              1.) is APPROVED.

       4.     This action is DISMISSED WITH PREJUDICE.

       5.     The Clerk is DIRECTED to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on October 12, 2018.




                                             -2-
Copies to:
Counsel of Record




                    -3-
